[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ORDER (#135)
The plaintiff wife brings this motion because her husband the defendant filed an individual income tax return and took a full depreciation on said return for property that is owned equally by both parties. As a result of his filing such a return, he received a refund of $8,892.88 which he deposited in a new checking account and paid bills and expenses arising from the properties he and his wife own — several checks were written for attorney's fees — which was less than $600.00 total.
The plaintiff wishes this court to order the defendant to pay a sum certain to the plaintiff.
The court indicated to counsel that one alternative the plaintiff has is to amend the return she filed and take the depreciation and carry it over to future years, since if she did take it on the '91 income tax it would not result in a refund to her.
The court does not believe any such order as requested by the plaintiff should be granted.
McGRATH, JUDGE CT Page 4907